DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/20 & 05/06/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
optical inspection unit in claim 1 (4 @ figure 1 and paragraph [0045]).
Image processing unit in claim 1 (5 @ figure 1 and paragraph [0048]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation "a said respective container" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas (US Patent No. 6,212,962).
Regarding claim 1; Lucas discloses a method (abstract: e.g., a bottle inspection apparatus and method) for an optical inspection of containers (124, 126, 128, 130 @ figure 3), wherein said containers (124, 126, 128, 130 @ figure 3) are transported with a conveyor (12 @ figure 3) as a container (124 @ figure 3) mass flow (136 @ figure 3), wherein said containers (124, 126, 128, 130 @ figure 3) are each captured with an optical inspection unit (64 @ figures 2-3 and col.7 lines 15-18: e.g., As best illustrated by FIG. 2, the hot bottle inspection apparatus 64 comprises a housing 100. This housing contains a first imaging device 102 and a second imaging device 104… figure 3 and col.8 lines 24-24: e.g., Housing 120 contains a first imaging device 102 and a second imaging device 104) as first image data, and where said first image data (col.8 line 61 to col.9 line 8) is evaluated with an image processing unit (computer 66 @ figure 1) for contamination and/or defects (figure 4 and col.15 lines 10-32: e.g., a bottle 150, the sidewalls 154, 156 of which are not perpendicular to its base 160. This defective condition is commonly referred to as "lean" and bottles exhibiting this condition are commonly referred to as "leaners". It should be noted that the lean depicted in FIG. 4 has been greatly exaggerated for purposes of illustration. FIG. 5 shows a non-defective bottle 170 exhibiting no perceptible lean. The lean measured by the hot bottle inspection apparatus 64 may be compared with pre-determined values and any bottle having parameters exceeding a fixed tolerance from this value is determined by the system to be defective) on a said respective container (124, 126, 128, 130 @ figure 3),
wherein said first image data of several containers (194, 192 @ figure 9A-9B) is overlaid to form an overlay image (206 @ figure 9C and col.8 line 17 to col.9 line 8: e.g., imaging devices 102 and 104 described above, each imaging device will image a different bottle at any given time. In order to combine the proper images from imaging devices 102 and 104, the remote computer 66 stores image data for a particular bottle from imaging device 104 until the same bottle moves into a position where it is imaged by imaging device 102. The computer then assembles the image data from the two imaging devices 102 and 104 to obtain complete data for each bottle… col.19 line 66 to col.19 line 10: e.g., the image 194 acquired by the imaging device 104 which includes the bottle image 204. FIGS. 9B-11B illustrate the image 192 acquired by the imaging device 102 which includes the bottle image 202. To determine transverse location, the computer 66 combines the image 192 and the image 194 from the imaging devices 102, 104 into one image 206), and said overlay image (col.8 lines 51-55) is evaluated for a presence of points of contamination (figure 4 and col.15 lines 10-32) in a beam path (103, 105 @ figures 2-3) of said optical inspection unit (64 @ figures 2-3).  See figures 1-16
Regarding claim 9; Lucas discloses faulty containers (figures 4-6) are discharged from the container (150 @ figure 4) mass flow after an evaluation of said contamination and/or said defects (col.15 lines 10-14: e.g., bottle 150 of which are not perpendicular to its base 160. This defective condition is commonly referred to as "lean" and bottles exhibiting this condition are commonly referred to as "leaners") by the computer (66 @ figure 1).  
Regarding claim 11; Lucas discloses said containers 124, 126, 128, 130 @ figure 3) are illuminated with a plurality of light sources (138, 140 @figure 3) of an illumination device when being captured, wherein at least one of said light sources (138, 140 @ figure 3) is activated on a basis of said overlay image for indicating said points of contamination (figure 4 “lean”) to an operator for subsequent cleaning (figure 7, e.g., reject the bottle and/or do not reject the bottle), and wherein the remaining light sources (138, 140  @figure 3) of said illumination device are deactivated (figure 7, e.g., “is lighting showing? Yes or No”).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US Patent No. 6,212,962) in view of Lindner (US 2013/0271755).
Regarding claim 10; Lucas discloses all of feature of claimed invention except for test image data without a container is captured with said optical inspection unit before said containers are captured, and where said test image Page 18 - APPLICATION; Docket No. GRU20317data is overlaid to form a test overlay image which is then evaluated for already existing points of contamination in the beam path of said optical inspection unit. However, Lindner teaches that it is known in the art to provide test image data (e.g., test radiation with no container) without a container (5 @ figure 1) is captured with said optical inspection unit (inspection device 1 @ figure 1) before said containers are captured, and where said test image Page 18 - APPLICATION; Docket No. GRU20317data is overlaid to form a test overlay image (paragraph [0010]: e.g., the radiation detector detects the characteristic test radiation in the running product flow if no product is located in the inspection beam path. In particular inspection devices with bright field illumination can be checked thereby without test containers. Thus, neither any test container where a test mark is attached, nor any test container where a test mark is temporarily generated by projection and reflection or transmission of a test pattern is required. Thus, functional control can be performed between two containers each of the production flow. Consequently, no containers must be marked as test containers and sorted out from the production flow. Thereby, functional control can be performed particularly reliably and with a particularly low influence of the production procedure) which is then evaluated for already existing points of contamination in the beam path (7, 7’ @ figure 1) of said optical inspection unit (inspection device 1 @ figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to combine method of Lucas with limitation above as taught by Lindner for the purpose of improving the functional control of inspection devices for product flows.


Allowable Subject Matter
Claims 2-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for an optical inspection of containers comprising all the specific elements with the specific combination including a further container is captured as second image data with said optical inspection unit, where said overlay image is multiplied by a first weighting factor and said second image data is multiplied by a second weighting factor and then overlaid to form a further overlay image, and where said further overlay image is evaluated for the presence of points of contamination in the beam path of said optical inspection unit in set forth of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Sones et al (US 2019/0283445) discloses an automated light field illumination container inspection and manufacture system. The system includes a plurality of cameras that capture images of a container when the container is illuminated by way of light field illumination.
2) Niedermeier (US 2017/0154417) discloses an optical inspection device 1 for containers 2 when performing the optical inspection method. It can be seen that container 2 is transported with a conveyor belt 7 between an illuminating device 3 and two cameras 4 and 5 and is transilluminated. 
3) Colle et al (US 20150204797) discloses an in-line method for optically inspecting transparent or translucent containers (3) comprises illuminating each container with a light source that presents light intensity variation in a periodic pattern along at least a first variation direction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 19, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886